Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 3, 5-8, 11-14, 16 and 18-20 have been amended. Claims 1-20 have been examined.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1, 8 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
3.	For claim 13, the “or” limitation has been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
6.	Claims 1-2, 4-6, 14-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakra et al. (U.S. Patent Application Publication 2019/0208010; hereafter “Chakra”).
	For claims 1 and 14, Chakra teaches a method and system comprising:
	memory storing digital media (note paragraph [0059], memory storing data); and
	control circuitry coupled to the memory (note paragraph [0056], processor coupled to memory) and configured to:
	receive a request from a first user to restrict a subset of a plurality of users from identifying the first user in the digital media (note paragraph [0061], block 505, user requests to set rules for image filtering), wherein the plurality of users has access to digital media items stored in the memory (note paragraphs [0023]-[0024], media items are accessing to users through social network platform and social media platform) and the subset of the plurality of users is identified on a block list curated by the first user (note paragraph [0073], user may specify a list of user-identifiers as authorized or unauthorized users for image filtering);
	in response to receiving the request, scan a plurality of digital media items stored in the memory to identify a set of digital media items related to the first user (note paragraphs [0028] and [0062], block 510, images already posted or being posted to social network are detected and analyzed); 
	restricting the subset of the plurality of users on the block list from identifying the first user in the identified set of digital media items related to the first user (note paragraphs [0073], [0075], [0077] and [0085], images that are non-compliant, including from unauthorized users are blocked and/or subject to other remedial action); and
	not restricting users of the plurality of users not on the block list from identifying the first users in the identified set of digital media items related to the first user (note paragraphs [0065] and [0075]-[0077], images that are compliant, including from authorized users are allowed to be uploaded).


	For claims 2 and 15, Chakra teaches claims 1 and 14, wherein the plurality of digital media items is uploaded to the server via a social media application implemented on a respective client device associated with each of the plurality of users (note paragraphs [0019], [0038] and [0060], social network image filtering system is implemented on a server and client applications).

	For claims 4 and 17, Chakra teaches claims 1 and 14, wherein identifying the set of digital media items related to the first user comprises:
	using facial recognition to identify the first user (note paragraph [0064], block 620, face recognition is used to determine image includes face of user).

	For claims 5 and 18, Nurmi teaches claims 1 and 14, further comprising:
	receiving, at the server, a request from the first user to restrict the subset of the plurality of users from identifying the first user in the digital media items captured at a specified geolocation (note paragraphs [0066] and [0074], image compliance rules include geolocation);
	in response to receiving the request, scanning the plurality of digital media items uploaded to the server to identify a subset of digital media items captured at the specified geolocation (note paragraph [0066], block 710, filtering system checks uploaded images for location); and
	restricting the subset of the plurality of users from identifying the first user in the identified set of digital media items captured at the specified geolocation (note paragraphs [0073], [0075], [0077] and [0085], images that are non-compliant, including from unauthorized users and location are blocked and/or subject to other remedial action).

	For claims 6 and 19, Chakra teaches claims 1 and 14, further comprising:
	receiving, at the server, a request from the first user to restrict a plurality of users from identifying the first user in the digital media items captured during a specified duration of time  (note paragraphs [0066] and [0074], image compliance rules include time);
	in response to receiving the request, scanning the plurality of digital media items uploaded to the server to identify a subset of digital media items captured during the specified duration of time (note paragraph [0067], block 720, filtering system checks uploaded images for location); and
	restricting the plurality of users from identifying the first user in the identified set of digital media items captured during the specified duration of time (note paragraphs [0073], [0075], [0077] and [0085], images that are non-compliant, including from unauthorized users and time are blocked and/or subject to other remedial action).


Claim Rejections - 35 USC § 103
7.	Claims 1-6, 8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nurmi (U.S. Patent Application Publication 2011/0202968), and further in view of Barnett et al. (U.S. Patent Application Publication 2018/0190032; hereafter “Barnett”).
	For claims 1 and 14, Nurmi teaches a method and system comprising:
	memory storing digital media (note paragraph [0063], memory storing processor instructions); and
	control circuitry coupled to the memory (note paragraph [0062], processor coupled to memory through the bus) and configured to:
	receive a request from a first user to restrict a plurality of users from identifying the first user in the digital media (note paragraphs [0025] and [0042], step 301 user registers features and rules for restricting user access to media items), wherein the plurality of users have access to digital media items stored in the memory (note paragraph [0023], media items are accessing to users through social network platform and social media platform);
	in response to receiving the request, scan a plurality of digital media items stored in the memory to identify a set of digital media items related to the first user (note paragraphs [0028] and [0043], step 303, media items that include the user features are identified by searching media database); and
	restricting the plurality of users from identifying the first user in the identified set of digital media items related to the first user (note paragraphs [0022], [0031] and [0045], step 307, user privacy rules are applied to media items that are identified by user features; other users are restricted from identifying the first user by blurring the image or denying permission to post the item). 

	Nurmi differs from the claimed invention in that they fail to teach:
	a request from a first user to restrict a subset of a plurality of users from identifying the first user in the digital media, and the subset of the plurality of users is identified on a block list curated by the first user;
	restricting the subset of the plurality of users on the block list from identifying the first user in the identified set of digital media items related to the first user; and
	not restricting users of the plurality of users not on the block list from identifying the first users in the identified set of digital media items related to the first user.

	Barnett teaches:
	a request from a first user to restrict a subset of a plurality of users from identifying the first user in the digital media, and the subset of the plurality of users is identified on a block list curated by the first user (note paragraph [0091], user may set privacy setting including a block list of external entities not allowed to access certain information);
	restricting the subset of the plurality of users on the block list from identifying the first user in the identified set of digital media items related to the first user (note paragraphs [0040] and [0056], user’s privacy setting specify if images of the user should be obscured for other users); and
	not restricting users of the plurality of users not on the block list from identifying the first users in the identified set of digital media items related to the first user (note paragraphs [0040] and [0056], user’s privacy setting specify if images of the user should be obscured for other users).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user privacy rules for social media items of Nurmi and a block list of external entities blocked from accessing specific user information specified by the user of Barnett. It would have been obvious because combining prior art elements (users requesting privacy rules including image obscuring options of Nurmi; privacy rules including a block list of unauthorized entities and privacy rules dictating obscured images of the user of Barnett) would yield the predictable results of users setting privacy rules for social media items where privacy includes obscuring media items where the user features are found in (Nurmi) where one of the privacy options includes blocking certain external entities from accessing specific user information including images (Barnett).


	For claim 8, the combination of Nurmi and Barnett teaches a method for controlling access to digital media, the method comprising:
	causing, using a server, a social media application to be implemented on a client device (note paragraph [0023] of Nurmi, UE executes social networking application to share media items using social networking platform server), the social media application configured to:
	receive a request from a first user to restrict a subset of a plurality of users from identifying the first in the digital media (note paragraph [0024] of Nurmi, user utilizes social network application to register privacy features), wherein the subset of the plurality of users is identified on a block list curated by the first user (note paragraph [0091] of Barnett, user may set privacy setting including a block list of external entities not allowed to access certain information);
	transmit a request to the server to scan a plurality of digital media items uploaded to the server to identify a set of digital media items featuring the first user (note paragraph [0042] of Nurmi, step 301, server module receives request from UE to register privacy features); and
	receive, from the server, a set of identified digital media items related to the first user (note paragraph [0046] of Nurmi, if a rule requests a user is allowed to approve or deny a media item, it sent to the user); and
	transmit a request to the server to modify a portion of the identified set of digital media items to obscure the identity of the first user prior to transmitting the identified set of digital media items to a plurality of client devices associated with the subset of users on the block list and having the social media application installed thereon (note paragraph [0046] of Nurmi, user may request to obscure one or more portions of a media item before the media item is published; paragraphs [0040] and [0056] of Barnett, user’s privacy setting specify if images of the user should be obscured for other users).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user privacy rules for social media items of Nurmi and a block list of external entities blocked from accessing specific user information specified by the user of Barnett. It would have been obvious because combining prior art elements (users requesting privacy rules including image obscuring options of Nurmi; privacy rules including a block list of unauthorized entities and privacy rules dictating obscured images of the user of Barnett) would yield the predictable results of users setting privacy rules for social media items where privacy includes obscuring media items where the user features are found in (Nurmi) where one of the privacy options includes blocking certain external entities from accessing specific user information including images (Barnett).


	For claims 2 and 15, the combination of Nurmi and Barnett teaches claims 1 and 14, wherein the plurality of digital media items is uploaded to the server via a social media application implemented on a respective client device associated with each of the plurality of users (note paragraph [0023] of Nurmi, UE executes social networking application to share media items using social networking platform server).

	For claims 3 and 16, the combination of Nurmi and Barnett teaches claims 1 and 14, wherein restricting the subset of the plurality of users (note paragraph [0091] of Barnett, user may set privacy setting including a block list of external entities not allowed to access certain information) from identifying the first user in the identified set of digital media items featuring the first user comprises:
	blurring a portion of the digital media items to obscure the identity of the first user (note paragraph [0045] of Nurmi, runtime module applies a privacy rule which may be to blur a recognized face); and
	presenting the blurred digital media items to the subset of the plurality of users (note paragraph [0046] of Nurmi, media item is published after privacy rules are applied; paragraphs [0040] and [0056] of Barnett, user’s privacy setting specify if images of the user should be obscured for other users).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user privacy rules for social media items of Nurmi and a block list of external entities blocked from accessing specific user information specified by the user of Barnett. It would have been obvious because combining prior art elements (users requesting privacy rules including image obscuring options of Nurmi; privacy rules including a block list of unauthorized entities and privacy rules dictating obscured images of the user of Barnett) would yield the predictable results of users setting privacy rules for social media items where privacy includes obscuring media items where the user features are found in (Nurmi) where one of the privacy options includes blocking certain external entities from accessing specific user information including images (Barnett).


	For claims 4, 10 and 17, the combination of Nurmi and Barnett teaches claims 1, 8 and 14, wherein identifying the set of digital media items related to the first user comprises:
	using facial recognition to identify the first user (note paragraphs [0030] and [0054] of Nurmi, face recognition is used to identify user using facial model).

	For claims 5, 11 and 18, the combination of Nurmi and Barnett teaches claims 1, 8 and 14, further comprising:
	receiving, at the server, a request from the first user to restrict the subset of the plurality of users (note paragraph [0091] of Barnett, user may set privacy setting including a block list of external entities not allowed to access certain information) from identifying the first user in the digital media items captured at a specified geolocation (note paragraphs [0026] and [0048] of Nurmi, server receives contextual information about the user including the times and locations a user has been);
	in response to receiving the request, scanning the plurality of digital media items uploaded to the server to identify a subset of digital media items captured at the specified geolocation (note paragraphs [0029] and [0049] of Nurmi, step 403, media items are scanned by comparing media item metadata including time and location with user time and location contextual information); and
	restricting the subset of the plurality of users from identifying the first user in the identified set of digital media items captured at the specified geolocation (note paragraphs [0031] and [0049] of Nurmi, step 409, privacy rules are applied to media items that have been identified using contextual information; paragraphs [0040] and [0056] of Barnett, user’s privacy setting specify if images of the user should be obscured for other users).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user privacy rules for social media items of Nurmi and a block list of external entities blocked from accessing specific user information specified by the user of Barnett. It would have been obvious because combining prior art elements (users requesting privacy rules including image obscuring options of Nurmi; privacy rules including a block list of unauthorized entities and privacy rules dictating obscured images of the user of Barnett) would yield the predictable results of users setting privacy rules for social media items where privacy includes obscuring media items where the user features are found in (Nurmi) where one of the privacy options includes blocking certain external entities from accessing specific user information including images (Barnett).


	For claims 6, 12 and 19, the combination of Nurmi and Barnett teaches claims 1, 8 and 14, further comprising:
	receiving, at the server, a request from the first user to restrict the subset of the plurality of users (note paragraph [0091] of Barnett, user may set privacy setting including a block list of external entities not allowed to access certain information) from identifying the first user in the digital media items captured during a specified duration of time (note paragraphs [0026] and [0048] of Nurmi, server receives contextual information about the user including the times and locations a user has been);
	in response to receiving the request, scanning the plurality of digital media items uploaded to the server to identify a subset of digital media items captured during the specified duration of time (note paragraphs [0029] and [0049] of Nurmi, step 403, media items are scanned by comparing media item metadata including time and location with user time and location contextual information); and
	restricting the subset of the plurality of users from identifying the first user in the identified set of digital media items captured during the specified duration of time (note paragraphs [0031] and [0049] of Nurmi, step 409, privacy rules are applied to media items that have been identified using contextual information; paragraphs [0040] and [0056] of Barnett, user’s privacy setting specify if images of the user should be obscured for other users).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user privacy rules for social media items of Nurmi and a block list of external entities blocked from accessing specific user information specified by the user of Barnett. It would have been obvious because combining prior art elements (users requesting privacy rules including image obscuring options of Nurmi; privacy rules including a block list of unauthorized entities and privacy rules dictating obscured images of the user of Barnett) would yield the predictable results of users setting privacy rules for social media items where privacy includes obscuring media items where the user features are found in (Nurmi) where one of the privacy options includes blocking certain external entities from accessing specific user information including images (Barnett).


	For claim 13, the combination of Nurmi and Barnett teaches claim 8, wherein the server is further configured to cause the social media application to:
	transmit a request to the server to blur a portion of the identified set of digital media items to obscure the identity of the first user prior to transmitting the identified set of digital media items (note paragraphs [0045]-[0046] of Nurmi, user may request to obscure one or more portions of a media item by blurring a recognized face before the media item is published) to the plurality of client devices associated with the subset of users on the block list and having the social media application installed thereon (note paragraph [0023], UEs executes social networking application to share media items using social networking platform server; paragraphs [0040] and [0056] of Barnett, user’s privacy setting specify if images of the user should be obscured for other users); or
	transmit a request to the server to crop a portion of the identified set of digital media items to obscure the identity of the first user prior to transmitting the identified set of digital media items to the plurality of client devices associated with the subset of users on the block list and having the social media application installed thereon.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user privacy rules for social media items of Nurmi and a block list of external entities blocked from accessing specific user information specified by the user of Barnett. It would have been obvious because combining prior art elements (users requesting privacy rules including image obscuring options of Nurmi; privacy rules including a block list of unauthorized entities and privacy rules dictating obscured images of the user of Barnett) would yield the predictable results of users setting privacy rules for social media items where privacy includes obscuring media items where the user features are found in (Nurmi) where one of the privacy options includes blocking certain external entities from accessing specific user information including images (Barnett).


8.	Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nurmi and Barnett as applied to claims 1 and 14 above, and further in view of Cardonha et al. (U.S. Patent Application Publication 2021/0034717; hereafter “Cardonha”).
	For claims 7 and 20, the combination of Nurmi and Barnett differs from the claimed invention in that they fail to teach:
	wherein restricting the subset of the plurality of users from identifying the first user in the identified set of digital media items featuring the first user comprises:
	cropping a portion of the digital media items to remove the portion of the digital media items featuring the first user; and
	presenting the cropped digital media items to the plurality of users.

	Cardonha teaches:
	wherein restricting the subset of the plurality of users from identifying the first user in the identified set of digital media items featuring the first user comprises:
	cropping a portion of the digital media items to remove the portion of the digital media items featuring the first user (note paragraphs [0023] and [0042]-[0043], images with persons who have not provided permission for image use may be cropped); and
	presenting the cropped digital media items to the plurality of users (note paragraph [0046], final set of processed images is presented).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Nurmi and Barnett and the cropping of images including users who have not given permission of Cardonha. It would have been obvious because combining prior art elements (users requesting privacy rules including image obscuring options of Nurmi; users not providing permission for an image and cropping the image of Cardonha) would yield the predictable results of users setting privacy rules for social media items included a block list (Barnett) where privacy includes obscuring media items where the user features are found in (Nurmi) where one of the privacy options includes cropping the user out of the image (Cardonha).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Authors et al. (IPCOM000220581D) teaches a user curated friends list that can access content; users not on the friends list would be “blocked” from content access (note page 7).

Buscemi (U.S. Patent Application Publication 2016/0381013) teaches a user creating lists of authorized and unauthorized groups that can access their content (note paragraphs [0063] and [0069]).

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438